UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 29, 2010 PACIFIC FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington (State or other jurisdiction of incorporation or organization) 000-29829 (SEC File Number) 91-1815009 (IRS Employer Identification No.) 1101 S. Boone St. Aberdeen, Washington 98520-5244 (360) 533-8870 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure Pacific Financial Corporation ("Pacific") is furnishing information in accordance with RegulationFD regarding its financial results for the six months ended June 30, 2010. This information shall not be deemed "filed" for purposes of Section18 of the Securities Exchange Act of 1934 or incorporated by reference into any filing under the Securities Act of 1933, except as may be expressly set forth by specific reference in any such filing. Pacific's net income for the three and six months ended June 30, 2010, was $503,000, and $1,137,000, respectively, compared to a net loss of $2,265,000 and $2,579,000 for the three and six month periods ended June 30, 2009. The improvement was primarily related to an increase in net interest income and a decrease in provision for credit losses. Net interest margin increased to 3.89% for the six months ended June 30, 2010 compared to 3.58% for the same period of the prior year. Provision for credit losses was $2,000,000, down from $5,374,000 a year ago. The decrease in provision for credit losses is due to an improvement in asset quality as evidenced by a decrease in non-performing loans to $10,596,000 at June 30, 2010 compared to $18,949,000 at June 30, 2009. Non-performing assets totaled $17,531,000, or 2.26% of total assets, at June 30, 2010 compared to $29,934,000, or 4.47% of total assets, at June 30, 2009. Net interest income for the six months ended June 30, 2010, increased $764,000 to $11,382,000 compared to the same period of the prior year. The increase is primarily the result of improvement in funding costs which reflects a decrease in rates paid on certificates of deposits. Additionally, as non-performing loans decline the reversal of interest income from non-accrual loans also declines. Non-interest income decreased $343,000 to $4,186,000 for the six months ended June 30, 2010, compared to the same period of the prior year, reflecting a reduction in income from loan sales due to a decrease in the volume of loans sold in the secondary market. The volume in 2009 was higher than historical amounts due to exceptionally low mortgage rates and government incentive programs. Non-interest expense decreased $2,163,000 to $12,589,000 for the six months ended June 30, 2010. The decreases are primarily related to decreases in salary and employee benefits costs and other real estate owned (OREO) write-downs. OREO write-downs for the six months ended June 30, 2010 totaled $491,000 compared to $2,517,000 in the same period of the prior year. Total assets decreased 4.2% to $640.5 million at June 30, 2010, compared to $668.6 million at December 31, 2009. The decrease is mostly attributable to planned decreases in certificates of deposits which were funded from interest bearing deposits and fed funds sold. Total loans, including loans held for sale, were $481.8 million at June 30, 2010, down from $494.6 million at year-end 2009. The decrease in loans is due to continued reduction in construction and development loans of $9 million, and the sale of government guaranteed loans. During the second quarter of 2010, the Company sold approximately $5 million in government guaranteed loans for a gain on sale of $210,000. The ratio of the allowance for credit losses to total loans outstanding was 2.39%, 2.30% and 2.12%, at June 30, 2010, December 31, 2009 and June 30, 2009, respectively. Capital ratios continue to exceed regulatory requirements for well-capitalized institutions. Tier 1 leverage and total risk based capital ratios at June 30, 2010 for the Companys subsidiary, Bank of the Pacific, were 9.64% and 14.31%, respectively, compared to 9.03% and 13.07% at December 31, 2009, respectively. Pacific's unaudited consolidated balance sheets at June 30, 2010 and December 31, 2009, unaudited consolidated statements of operations for the three and six months ended June 30, 2010 and 2009, and selected performance ratios for the six months ended June 30, 2010 and 2009, follow. -2- PACIFIC FINANCIAL CORPORATION Condensed Consolidated Balance Sheets June 30, 2010 and December 31, 2009 (Dollars in thousands) (Unaudited) June 30, 2010 December 31, 2009 Assets Cash and due from banks $ $ Interest bearing deposits in banks Federal funds sold - - Investment securities available-for-sale (amortized cost of $42,495 and $54,981) Investment securities held-to-maturity (fair value of $6,791 and $7,594) Federal Home Loan Bank stock, at cost Loans held for sale Loans Allowance for credit losses Loans, net Premises and equipment Other real estate owned Accrued interest receivable Cash surrender value of life insurance Goodwill Other intangible assets Other assets Total assets $ $ Liabilities and Shareholders' Equity Deposits: Demand, non-interest bearing $ $ Savings and interest-bearing demand Time, interest-bearing Total deposits Accrued interest payable Secured borrowings Short-term borrowings Long-term borrowings Junior subordinated debentures Other liabilities Total liabilities Shareholders' Equity Common Stock (par value $1); 25,000,000 shares authorized; 10,121,853 shares issued and outstanding at June 30, 2010 and December31, 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ -3- PACIFIC FINANCIAL CORPORATION Condensed Consolidated Statements of Income Three and six months ended June 30, 2010 and 2009 (Dollars in thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest and dividend income Loans $ Investment securities and FHLB dividends Deposits with banks and federal funds sold 26 22 63 28 Total interest and dividend income Interest Expense Deposits Other borrowings Total interest expense Net Interest Income Provision for credit losses Net interest income after provision for credit losses Non-interest Income Service charges on deposits Gain on sales of other real estate owned - Gain on sales of loans held for sale Gain on sales of investments available-for-sale - - Earnings on bank owned life insurance Other operating income Total non-interest income Non-interest Expense Salaries and employee benefits Occupancy and equipment Other real estate owned write-downs Other real estate owned operating costs 92 Professional services FDIC and State assessments Data processing Other Total non-interest expense Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) Net Income (Loss) $ $ ) $ $ ) Earnings (loss) per common share: Basic $ $ ) $ $ ) Diluted ) ) Weighted Average shares outstanding: Basic Diluted -4- PACIFIC FINANCIAL CORPORATION Selected Performance Ratios Six months ended June 30, Net interest margin % % Efficiency ratio % % Return on average assets % %) Return on average common equity % %) As of Period End June 30, December 31, Book value per common share $ $ Tangible book vale per common share $ $ Tier 1 Leverage Ratio % % Tier 1 Risk Based Capital Ratio % % Total Risk Based Capital Ratio % % Net interest income divided by average earnings assets. Non interest expense divided by the sum of net interest income and non interest income. Total shareholders equity less intangibles divided by shares outstanding. SUMMARY OF NON-PERFORMING ASSETS (in thousands) June 30, December 31, June 30, Accruing loans past due 90 days or more $ - - $ $ Restructured loans - Non-accrual loans Total non-performing loans Other real estate owned and repossessions TOTAL non-performing assets $ $ $ Non-performing loans to total loans % % % Non-performing assets to total assets % % % Allowance for loan losses to non-performing loans % % % Allowance for loan losses to total loans % % % Excludes loans held for sale. -5- Loan Composition (in thousands) June 30, December 31, Commercial and industrial $ $ Real estate: Construction, land development and other land loans Residential 1-4 family Multi-family Commercial real estate  owner occupied Commercial real estate  non owner occupied Farmland Consumer Less unearned income ) ) Total Loans $ $ Includes loans held for sale. Deposit Composition (in thousands) June 30, December 31, Non-interest bearing demand $ $ Interest bearing demand Money market deposits Savings deposits Time deposits Total deposits $ $ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PACIFIC FINANCIAL CORPORATION DATED:
